Opinion filed July 6, 2007












 








 




Opinion filed July 6, 2007
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                   __________
 
                                                          No. 11-07-00168-CR 
                                                    __________
 
                                  IN RE BILLY WAYNE WILLIAMS
 

 
                                               Original Proceeding
 

 
                                                                   O
P I N I O N
Billy
Wayne Williams has filed a pro se request for certain records from his appeal
in Cause No. 11-83-00222-CR.  We note
that this court has previously supplied these records to Williams.  The request is therefore dismissed as moot.
 
PER
CURIAM
 
July 6, 2007
Do not publish.  See Tex. R. App. P. 47.2(b).
Panel
consists of:  Wright, C.J.,
McCall, J., and Strange, J.